March 18, 1936. *Page 324 
This case was tried by his Honor, Judge Greene, who gave judgment for the defendants. The plaintiff then appealed to this Court, but failed to file her brief as required by the rules; and the matter is now before us on a motion to vacate the order of the clerk dismissing the appeal. On the hearing, counsel for the respondents, while contending that the perfecting of the appeal had been inexcusably delayed and that the motion to reinstate was without merit, stated that they did not oppose a decision of the issues involved, but felt that such decision should be rendered on the transcript of record filed with the Court. To this opposing counsel assented. The request is granted and the appeal reinstated for the purpose of its immediate disposition.
A reading of the record discloses that a discussion of the questions raised by the exceptions is unnecessary as, they are all correctly disposed of in the full and well-considered decree of Judge Greene. His order, therefore, which will be reported, is affirmed.